                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

JOSEPH TABB,                                         )
                                                     )
                                                     )
                         Plaintiff,                  )
                                                     )
                v.                                   )    CIVIL ACTION NO. 5:17-cv-451 (MTT)
                                                     )
WARDEN TOBY, et al.,                                 )
                                                     )
                                                     )
                Defendants.                          )
 __________________                                  )


                                                     ORDER

        United States Magistrate Judge Stephen Hyles recommends granting the

Defendants’ motion for summary judgment on the grounds that the Plaintiff failed to

exhaust his administrative remedies. Doc. 55. The Plaintiff has not objected, 1 and

pursuant to 28 U.S.C. § 636(b)(1), the Court reviews the Recommendation for clear

error. After review, the Court accepts and adopts the findings, conclusions, and

recommendations of the Magistrate Judge. The Recommendation (Doc. 55) is

ADOPTED with the following modifications:

        The Recommendation reads in part: “Plaintiff has asserted that his placement in

Tier II was not properly reviewed when he was transferred to Hancock State Prison and

that he was not given an opportunity to appeal a later determination that determined he

would remain in the Tier II program.” Doc. 55 at 7. The word “later” should be omitted,


1 The Plaintiff has not responded to the Report and Recommendation or to the motion for summary

judgment. It is possible that the Plaintiff’s address has changed and he is not receiving mail. However,
as the Magistrate Judge made clear in his preliminary screening Order, the Plaintiff “shall keep the clerk
of this Court ... advised of [his] current address. Failure to promptly advise the Clerk of a change of
address may result in the dismissal of [the Plaintiff's] pleadings.” Doc. 10 at 8-9.
so that the sentence reads: “. . . and that he was not given an opportunity to appeal a

determination . . .”. The Plaintiff’s complaint focuses not on the denial of appeal of a

later hearing, but of the September 7, 2017 hearing which is the subject of his

complaint. Further, the uncontroverted facts establish that the September 7, 2017

hearing was not a part of the procedure for contesting placement in Tier II. Doc. 52-4

¶¶ 39-40. Rather, the Georgia Department of Corrections’ Standard Operating

Procedure provides for periodic 90-day reviews, at which inmates may challenge their

classification. Docs. 52-5 ¶ 3; 52-4 ¶¶ 9, 27-34, 39-40. The Plaintiff had such a hearing

in October 2017, and it was determined he would remain in Tier II. Doc. 52-3 at 54:7-

55:6. The Plaintiff testified that he did not appeal that decision. Id.

        The Recommendation (Doc. 55) is ADOPTED as modified. Accordingly, the

Plaintiff’s two motions for summary judgment (Docs. 35; 44) are DENIED, and the

Defendants’ motion for summary judgment (Doc. 52) is GRANTED. The complaint

(Doc. 1) is DISMISSED without prejudice. 2

        SO ORDERED, this 25th day of March, 2019.

                                                        S/ Marc T. Treadwell
                                                        MARC T. TREADWELL, JUDGE
                                                        UNITED STATES DISTRICT COURT




2 Although the defense of failure to exhaust administrative remedies was raised in a motion for summary

judgment, exhaustion is a “matter[ ] in abatement, [which] ordinarily [does] not deal with the merits.”
Bryant v. Rich, 530 F.3d 1368, 1374 (11th Cir. 2008) (quotation marks and citation omitted). The
dismissal, therefore, is without prejudice.


                                                      -2-
